Exhibit 10.2

AMENDED & RESTATED SEVERANCE AGREEMENT

THIS AMENDED & RESTATED SEVERANCE AGREEMENT (this “Agreement”) is made as of
March     , 2011, between Harte-Hanks, Inc., a Delaware corporation (the
“Company”), and Peter E. Gorman (the “Executive”).

WHEREAS, the Executive is currently serving as Executive Vice President and
President, Shoppers of the Company;

WHEREAS, the Company and the Executive entered into that certain Severance
Agreement dated June 27, 2008 (the “Prior Agreement”);

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
Executive’s contribution to the growth and success of the Company has been
substantial and wishes to amend and restate the Prior Agreement to amend the
benefits to be received by the Executive in the event of termination; and

WHEREAS, as consideration for, and as a condition to, the execution of this
Agreement, Executive will execute an Employment Restrictions Agreement, in a
form provided by the Company.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties contained herein, as well as Executive’s
execution of the Employment Restrictions Agreement, this Agreement sets forth
benefits which the Company will pay to Executive in the event of termination of
Executive’s employment under the circumstances described herein:

 

1. Term. Except as otherwise provided in Section 4, which shall be effective on
the date hereof and shall continue until the until the earlier of the occurrence
of one of the events specified in clauses (b) and (c), the term of this
Agreement shall be effective upon a Change in Control (as defined herein) and
continue until the earlier of (a) the expiration of the second anniversary of
the occurrence of a Change in Control, (b) the Executive’s death, or (c) the
Executive’s earlier voluntary retirement (except as provided in
Section 3(a)(ii)) (the “Term”).

 

2. Definitions.

 

  (a) Cause. For “Cause” means that the Board determines in good faith that the
Executive shall have:

 

  (i) committed an intentional material act of fraud or embezzlement in
connection with his duties or in the course of his employment with the Company;

 

  (ii) committed intentional wrongful material damage to property of the
Company;

 

Amended & Restated Severance Agreement - Page 1



--------------------------------------------------------------------------------

  (iii) committed intentional wrongful disclosure of material secret processes
or material confidential information of the Company;

 

  (iv) been convicted of, or entered a guilty or no contest plea to, a felony or
other crime involving dishonesty or moral turpitude;

 

  (v) committed a material breach of the Company’s insider trading, corporate
ethics and compliance policies, or any other board-adopted policies applicable
to management conduct; or

 

  (vi) committed substantial, willful and repeated failures to perform duties
which (x) are appropriate for Executive’s position as reasonably instructed by
(or on behalf of) the Board in writing, and (y) have not been cured within 30
days of Executive’s receipt of notice of such failures.

For the purposes of this Agreement, no act, or failure to act, on the part of
the Executive will be deemed “intentional” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that his action
or omission was in the best interest of the Company.

 

(b) Change in Control. A “Change in Control” of the Company shall have occurred
if any of the following events shall occur:

 

  (i) the Company is merged, consolidated or reorganized into or with another
corporation or other legal person and as a result of such merger, consolidation
or reorganization less than 60% of the combined voting power of the then
outstanding securities of the remaining corporation or legal person or its
ultimate parent immediately after such transaction is received in respect of or
in exchange for voting securities of the Company pursuant to such transaction;

 

  (ii) the Company sells all or substantially all of its assets to any other
corporation or other legal person and as a result of such sale less than 60% of
the combined voting power of the then outstanding securities of such corporation
or legal person or its ultimate parent immediately after such transaction is
received in respect of or in exchange for voting securities of the Company
pursuant to such sale;

 

  (iii) any person (including any “person” as such term is used in
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), has become the beneficial owner (as the term
“beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities which when added to
any securities already owned by such person would represent in the aggregate 30%
or more of the combined voting power of the then outstanding securities of the
Company;

 

Amended & Restated Severance Agreement - Page 2



--------------------------------------------------------------------------------

  (iv) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election by the Board was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board; or

 

  (v) such other events that cause a Change in Control of the Company as
determined by the Board in its sole discretion.

 

  (c) Code. The “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (d) Disability. “Disability” shall have the meaning given to “disability” in
the Company’s long-term disability insurance plan.

 

  (e) Payment Date. “Payment Date” shall mean the earlier to occur of the date
(i) 30 days following the Termination Date or (ii) five days from the date
Executive delivers an executed release in accordance with Section 7, in each
case subject to Section 12 if the Executive is a specified employee.

 

  (f) Severance Compensation. The “Severance Compensation” shall be a lump sum
cash amount equal to the product of 2.5 multiplied by the sum of (i) the annual
base salary of the Executive in effect immediately prior to the Change in
Control or the Termination Date, whichever is larger, plus (ii) the average of
the bonus or incentive compensation of the Executive, received from the Company
for the two fiscal years preceding the year in which the Change in Control
occurred or for the two fiscal years preceding the year in which the Termination
Date occurs, whichever is larger.

 

  (g) Termination Date. The “Termination Date” shall be the date upon which the
Executive or the Company terminates the employment of the Executive and such
termination constitutes a “separation from service,” as defined and applied in
Section 409A of the Code.

 

3. Rights of Executive Upon Change in Control and Termination.

 

  (a) Provided the Executive (or his legal representative in the case of death
or Disability) has executed and delivered the release described in Section 7
below, the Company shall provide Severance Compensation to the Executive on the
Payment Date in lieu of compensation to the Executive for periods subsequent to
the Termination Date, if, following the occurrence of a Change in Control, any
of the following events shall occur:

 

  (i) the Company terminates the Executive’s employment (i.e., the Executive
separates from service) during the Term other than for any of the following
reasons:

 

  (1) the Executive dies;

 

Amended & Restated Severance Agreement - Page 3



--------------------------------------------------------------------------------

  (2) the Executive suffers a Disability and is unable to work (with or without
reasonable accommodation); or

 

  (3) for Cause; or

 

  (ii) the Executive terminates his employment (i.e., separates from service)
after such Change in Control during the Term and a material adverse change in
the employment relationship without the Executive’s consent, which shall include
the occurrence of at least one of the following events:

 

  (1) a material adverse change in the nature or scope of the authorities,
functions or duties attached to the position with the Company that the Executive
had immediately prior to the Change in Control;

 

  (2) a reduction in the Executive’s salary, bonus or incentive compensation or
a significant reduction in scope or value of other monetary or non-monetary
benefits (other than benefits pursuant to a broad based employee benefit plan)
to which the Executive was entitled from the Company immediately prior to the
Change in Control;

 

  (3) a determination by the Executive made in good faith that as a result of a
Change in Control and a change in circumstances thereafter, he has been rendered
substantially unable to carry out, or has been substantially hindered in the
performance of, the authorities, functions or duties attached to his position
immediately prior to the Change in Control;

 

  (4) the Company shall require the Executive to materially relocate his
principal location of work from the location thereof immediately prior to the
Change in Control, or to travel away from his office in the course of
discharging his responsibilities or duties significantly more than required of
him prior to the Change in Control; or

 

  (5) the Company commits any material breach of this Agreement;

provided, however, that with regard to each change described above, the
Executive must provide written notice to the Company within 90 days of the
occurrence of such change, and the Company shall have 30 days in which to cure.

 

Amended & Restated Severance Agreement - Page 4



--------------------------------------------------------------------------------

  (b) Severance Compensation pursuant to this Section 3 will not be subject to
set-off or mitigation.

 

  (c) Upon a Change in Control, or in the event the Company becomes obligated to
pay the Executive Severance Compensation pursuant to Section 4(a), all
equity-based awards previously granted by the Company to the Executive and not
yet exercised will become vested and fully exercisable by the Executive. Such
equity-based awards shall remain exercisable for their original term; provided,
however, that the Company has the right to require the Executive to exercise
such equity-based awards that are subject to exercise within 90 days after
receipt of written notice to the Executive. If the Executive fails to exercise
his equity-based awards within such 90-day period, the Company has the right to
cancel such equity-based awards. Awards that have been structured to vest on a
performance basis shall accelerate and vest at the 100% level established for
such awards regardless of whether the 100% performance level has been or will be
achieved.

 

  (d) In the event the Company becomes obligated hereunder to pay the Executive
Severance Compensation, the Company shall also pay the Executive on the Payment
Date a lump sum cash payment in the amount equivalent to continuation coverage
(COBRA) payments under the Company’s group health insurance plan for a period of
24 months, provided the Executive has executed the release described in
Section 7 below.

 

  (e) In the event that any payments to which Executive becomes entitled in
accordance with this Agreement would constitute a parachute payment under
Section 280G of the Code, then such payments, when added to any other payments
made to Executive that would constitute parachute payments under Section 280G of
the Code will be subject to reduction to the extent necessary to assure that
Executive receives only the greater of (i) the amount of those payments which
would not exceed 2.99 times Executive’s “base amount” within the meaning of
Section 280G of the Code or (ii) the amount which yields Executive the greatest
after-tax amount after taking into account any excise tax imposed under
Section 4999 of the Code on and “excess parachute payments” provided to
Executive under this Agreement and on any other benefits or payments to which
Executive may be entitled in connection with the Change in Control or the
subsequent termination of Executive’s employment. Any reduction in Severance
Compensation pursuant to this Section 3(e) shall be accomplished in the
following manner: first, by reducing the payment required pursuant to
Section 2(f); if necessary, second by reducing the payment required by
Section 3(d); if necessary, third, by reducing the vesting of equity-based
awards pursuant to Section 3(c) (in an order among such equity-based awards as
is reasonably acceptable to Executive).

 

4. Additional Rights of Executive Prior to Change in Control.

 

  (a)

In the event the employment of the Executive with the Company is terminated
prior to a Change in Control, the Company shall provide the Executive, within
ten days following the Termination Date (subject to Section 12 if the Executive
is a

 

Amended & Restated Severance Agreement - Page 5



--------------------------------------------------------------------------------

 

specified employee), and provided the Executive has executed and delivered the
release described in Section 7 below, Severance Compensation in lieu of
compensation to the Executive for periods subsequent to the Termination Date,
if, and only if:

 

  (i) the Company terminates the Executive’s employment without “Justification”
(as defined herein); or

 

  (ii) the Executive terminates his employment with “Good Reason” (as defined
herein).

 

  (b) “Justification” means that the Board determines in good faith that the
Executive shall have (i) committed an act of fraud, dishonesty, gross misconduct
or other unethical practices, or (ii) materially failed to perform his duties to
the satisfaction of the chief executive officer of the Company, which failure
has not been cured within 60 days after receipt of written notice from the chief
executive officer.

 

  (c) With “Good Reason” means that the Executive shall have terminated his
employment following a material adverse reduction (which is instituted without
his consent and which is not cured within 30 days after the Executive delivers
written notice of objection to the chief executive officer within 90 days of the
occurrence of the reduction) in his functions, duties or responsibilities (i) to
a level that is not commensurate with those of an executive in the position of
the Executive prior to such reduction (it being understood that the reassignment
of any of the Executive’s functions, duties or responsibilities to one or more
persons who report directly or indirectly to the Executive is not such a
reduction), or (ii) which causes the Executive’s position with the Company to
become one of lesser importance or scope, as evidenced by (1) a material
diminution in authority, duties, or responsibilities, or (2) a material change
in the authority, duties or responsibilities of the Executive’s supervisor.

 

5. Successors, Binding Agreement. This Agreement will be binding upon the
Company, its successors and assigns, and all rights of the Executive hereunder
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees.

 

6.

Notice. The Company shall give written notice to Executive within ten days after
any Change in Control. Failure to give such notice shall constitute a material
breach of this Agreement. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given only if (i) delivered personally or by overnight
courier, (ii) delivered by facsimile transmission with answer back confirmation,
(iii) mailed (postage prepaid by certified or registered mail, return receipt
requested) (effective upon actual receipt), or (iv) delivered by electronic
communication to the address below. An electronic communication (“Electronic
Notice”) shall be deemed written notice for purposes of this letter if sent with
return receipt requested to the electronic mail address specified by the
receiving party. Electronic Notice shall be deemed received at the time the
party sending

 

Amended & Restated Severance Agreement - Page 6



--------------------------------------------------------------------------------

 

Electronic Notice receives verification of receipt by the receiving party. Any
party receiving Electronic Notice may request and shall be entitled to receive
the notice on paper, in a non-electronic form (“Non-electronic Notice”) which
shall be sent to the requesting party within five days after receipt of the
written request for Non-electronic Notice. Any party from time to time may
change its address, facsimile number, electronic mail address, or other
information for the purpose of notices to that party by giving written notice
specifying such change to the other party hereto.

If to the Executive:

or

at the address of his then-current principal office at the Company

If to the Company:

Harte-Hanks, Inc.

9601 McAllister Freeway

Suite 610

San Antonio, Texas 78216

Attention: General Counsel

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

7. Release. In consideration for the benefits and payments provided for under
Sections 3 or 4 of this Agreement, unless such requirement is waived by the
Board in its sole discretion, the Executive agrees to execute (or in the case
Executive has suffered death or a Disability, his legal representative) a
release and covenant not to sue acceptable to the Company releasing the Company,
its subsidiaries, affiliates, stockholders, partners, officers, directors,
employees, agents and the like from any and all claims and from any and all
causes of action of any kind, including but not limited to all claims or causes
of action arising out of the Executive’s employment with the Company or the
termination of such employment. The Executive shall execute such release prior
to or as soon as practicable after his Termination Date.

 

8. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer as may be specifically designated by
the Board. No waiver by either party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, unless specifically referred to

 

Amended & Restated Severance Agreement - Page 7



--------------------------------------------------------------------------------

 

herein, with respect to the subject matter hereof have been made by either party
which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the substantive laws of the State of Texas (to the extent not preempted by
federal law), without regard to principles of conflicts of law. This Agreement
replaces the Prior Agreement and any other prior agreement between the Company
and the Executive providing for benefits upon separation, severance or change in
control.

 

9. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

10. Employment Rights. Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company prior to any Change in
Control; provided, however, that any termination of employment of the Executive
or removal of the Executive as an executive officer of the Company following the
commencement of any discussion authorized by the Board of Directors of the
Company with a third person that ultimately results in a Change in Control shall
be deemed to be a termination or removal of the Executive without Cause
immediately upon the consummation of a Change in Control for purposes of this
Agreement and shall entitle the Executive to all Severance Compensation.
Notwithstanding any other provision hereof to the contrary, the Executive may,
at any time during his employment with the Company upon the giving of 30 days
prior written notice, terminate his employment hereunder. If this Agreement or
the employment of the Executive is terminated under circumstances in which the
Executive is not entitled to any Severance Compensation, neither the Executive
nor the Company shall have any further obligation or liability hereunder.

 

11. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or government regulation or ruling; provided,
however, that no withholding pursuant to Section 4999 of the Code shall be made
unless, in the opinion of tax counsel selected by the Company and acceptable to
the Executive, such withholding relates to payments which result in the
imposition of an excise tax pursuant to Section 4999 of the Code.

 

12. Section 409A. Notwithstanding anything to the contrary in this Agreement, if
the Executive is a “specified employee” (as defined and applied in Section 409A
of the Code) as of the Termination Date, to the extent any payment under this
Agreement constitutes deferred compensation (after taking into account any
applicable exemptions under Section 409A of the Code) and to the extent required
by Section 409A of the Code, the Executive shall not be entitled to any payments
under this Agreement until the earlier of (a) the first day following the
six-month anniversary of the Termination Date, or (b) the Executive’s date of
death. For purposes of Section 409A of the Code, each “payment” (as defined by
Section 409A of the Code) made under this Agreement shall be considered a
“separate payment.” In addition, for purposes of Section 409A of the Code,
payments shall be deemed exempt from Section 409A of the Code to the full extent
possible under the “short-term deferral” exemption of Treasury Regulation §
1.409A-1(b)(4)

 

Amended & Restated Severance Agreement - Page 8



--------------------------------------------------------------------------------

 

and (with respect to amounts paid no later than the second calendar year
following the calendar year containing the Termination Date) the
“two-years/two-times” separation pay exemption of Treasury Regulation §
1.409A-1(b)(9)(iii), which are hereby incorporated by reference.

 

13. Extension of Restrictive Covenants. Executive agrees that if Executive
receives Severance Compensation, the time periods for the non-competition and
non-solicitation covenants contained in Executive’s Employment Restrictions
Agreement dated March     , 2011 (the “ERA”) shall be extended to be a period of
years equal to the multiple specified in 2(f) for calculation of Severance
Compensation, in each case (i) only to the extent such period is longer than
that the one already established for such covenant under the ERA, and
(ii) subject to Article Six of the ERA. Executive agrees that the ERA is
necessary to protect the Company’s confidential and proprietary information and
business goodwill. Executive further acknowledges that the time, geographic and
scope limitations of the restrictive covenants in the ERA, as extended hereby in
the event that Executive is to receive Severance Compensation, are reasonable,
especially in light of the Company’s desire to protect its confidential and
proprietary information, and that Executive will not be precluded from gainful
employment pursuant to his non-competition and other obligations as provided in
ERA, as extended hereby in the event that Executive is to receive Severance
Compensation.

 

14. Compensation Recoupment. Pursuant to the Dodd-Frank Wall Street Reform and
Consumer Protection Act (the “Act”), the Severance Compensation shall not be
deemed fully earned or vested, even if paid or distributed to Executive, if
the Severance Compensation or any portion thereof is deemed incentive
compensation and subject to recovery, or “clawback” by the Company pursuant to
the provisions of the Act and any rules or regulations promulgated thereunder or
by any stock exchange on which the Company’s securities are listed (the
“Rules”). In addition, Executive hereby acknowledges that this Agreement may be
amended as necessary and/or shall be subject to any recoupment policies adopted
by the Company to comply with the requirements and/or limitations under the Act
and the Rules, or any other federal or stock ex-change requirements, including
by expressly permitting (or, if applicable, requiring) the Company to
revoke, recover and/or clawback the Severance Compensation.

[signature page follows]

 

Amended & Restated Severance Agreement - Page 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended & Restated Severance
Agreement effective on the date and year first above written.

 

HARTE-HANKS, INC. By:  

 

Name:  

 

Title:  

 

EXECUTIVE

 

Peter E. Gorman

 

Amended & Restated Severance Agreement - Page 10